Citation Nr: 0336749	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-02 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and G.R.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The appellant testified before the undersigned at 
a May 2000 Travel Board hearing, conducted at the RO.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


REMAND

The appellant seeks to reopen a claim of service connection 
for PTSD, which was last denied by rating decision dated in 
May 1997 and not appealed.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among other 
directives, the VCAA eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of evidence requisite to substantiate 
the claim at issue, and enhanced the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Recent decisions by the appellate courts have mandated that 
VA ensure strict compliance with the provisions of the VCAA.  
See, e.g., Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant in this matter has not been apprised of what 
evidence would substantiate his attempt to reopen his claim, 
in accordance with the VCAA.  In particular, although the 
appellant was apprised of the general law pertaining to the 
reopening of claims in the November 2002 Statement of the 
Case, he was not notified of the allocation of responsibility 
for obtaining such evidence, nor of the times limits for 
obtaining such evidence.  The claim shall be remanded to cure 
this procedural due process defect.

The Board observes that during his May 2003 testimony before 
the undersigned and in other submissions, the appellant 
requested that he be afforded a VA medical examination 
towards substantiation of the claim.  The appellant is 
advised that absent the obtaining of new and material 
evidence that would suffice to reopen the claim, such 
assistance is not required by law.  38 U.S.C.A. § 5103A (West 
2002)

This matter is therefore REMANDED for the following actions:

The RO will advise the appellant of what 
evidence would substantiate his attempt 
to reopen his claim in accordance with 
the provisions of the VCAA, as well as 
apprised of the specific responsibility 
for obtaining such evidence.  Following 
receipt of the appellant's response, the 
RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, the RO shall issue the 
appellant a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



